DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 11/23/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
The 35 U.S.C. 112(b), pre-AIA  second paragraph, rejection of claims 1-20 is withdrawn in view of the amendment.
Without citing any specific distinction between the claimed invention and the cited references, Applicant very generally argues that the Kaps, Ernst, Nigris, and Horn do not teach or suggest “‘receiving in an order of a rank of the quality and quantity of the data, by a memory system that comprises a plurality of memory media types included on a single memory system, the data from the assigned sensor and selecting, based at least in part on the rank of the data, one or more of the memory media types to write the data wherein data having a higher rank is accessed and written faster than data having a lower rank’.” For example, see page 10 of the remarks.
The Examiner respectfully disagrees. In this Office Action, all independent claims are rejected based on the teachings of Kaps, Ernst, Nigris, and Horn. The Examiner submits that the combination of the references renders the independent claims obvious.
For example, Kaps teaches the computer may sort and rank event videos based on a value of a selected metric, para 0245. The computer may generate a metric from an object within a video. Image analysis may use colors, textures or shapes (mapped to the claimed quality) to locate the object. Using multiple video frames (mapped to the claimed quantity) the approximate speed and rotation of the object can be calculated, para 0260. The receiving devices, e.g., other motion capture sensors and/or cameras may use the event detection message to store data associated with the event to nonvolatile storage or to a server, para 0075.  FIG. 1A shows an embodiment of computer 160 which includes main memory 162. Also shown in FIG. 1A is a database 172. Database 172 may be utilized to save or retrieve images or videos of users, or motion analysis data, or users displayed with motion analysis data in one form or another, para 0171 and FIG. 1A. The motion capture data from motion capture element 111, any data associated with the piece of equipment 110, such as identifier 191 and any data associated with user 150, or any number of such users 150, such as second user 152 may be stored in locally in memory 162, or in a database local to the computer or in a remote database, for example database 172 for example that may be coupled with a server, para 0163 and FIG. 1A. The computer may sort and rank event videos based on a value of a selected metric, para 0245. One or more computers may store the motion data, the event data, the motion analysis data, or combinations thereof for future retrieval and analysis. Data may be stored locally, such as in memory 162, or remotely as in database 172, para 0233 and FIG. 1A.
Furthermore, prior art of record Horn is relied upon to teach features of the independent claims. For example, Horn teaches sensor data associated with higher data rate may be written to an OD (outer diameter) portion of a disk which typically allow data to be written more quickly, while sensor data associated with a lower data rate may be written to an ID (inner diameter) portion of the disk where data write time is typically longer, para 0066.
In view of the foregoing remarks, independent claims 1, 11, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaps et al. US 2016/0292509 (“Kaps”) in view of Ernst et al. US 7,102,496 (“Ernst”) and in further view of Nigris et al. US 2015/0363061 (“Nigris”) and in further view of Horn US 2017/0090763 (“Horn”).
As per independent claim 1, Kaps teaches A method (Embodiments of the invention provide method and system for sensor and media event detection, para 0022), comprising:
receiving (A computer 140 is coupled with a wireless communication interface 106 and at least one camera, and is configured to receive motion capture data as shown in FIG. 1F and FIG. 1G at step 1191, para 0263), based on a rank of the quality and quantity of the data (The computer may sort and rank event videos based on a value of a selected metric, para 0245. The computer may generate a metric from an object within a video. Image analysis may use colors, textures or shapes (mapped to the claimed quality) to locate the object. Using multiple video frames (mapped to the claimed quantity) the approximate speed and rotation of the object can be calculated, para 0260), by a memory system that comprises a plurality of memory media types (The receiving devices, e.g., other motion capture sensors and/or cameras may use the event detection message to store data associated with the event to nonvolatile storage or to a server, para 0075.  FIG. 1A shows an embodiment of computer 160 which includes main memory 162. Also shown in FIG. 1A is a database 172. Database 172 may be utilized to save or retrieve images or videos of users, or motion analysis data, or users displayed with motion analysis data in one form or another, para 0171 and FIG. 1A) included on a single memory system (Database 172 may be utilized to save or retrieve images or videos of users, or motion analysis data, or users displayed with motion analysis data in one form or another, para 0171 and FIG. 1A), the data from the selected sensor (The computer 140 is coupled with the wireless communication interface 106 and at least one camera, and is configured to receive motion capture data as shown in FIG. 1F and FIG. 1G at step 1191, para 0263);
and comparing information about a quantity and quality of the received data to a quantity and quality of reference data stored in a memory of the plurality of memory media types (The computer may sort and rank event videos based on a value of a selected metric, para 0245. The computer may generate a metric from an object within a video. Image analysis may use colors, textures or shapes (mapped to the claimed quality) to locate the object. Using multiple video frames (mapped to the claimed quantity) the approximate speed and rotation of the object can be calculated, para 0260. The computer can access previously stored event data or motion analysis data for comparisons between a new event and one or more previous events, para 0262. FIG. 1A shows an embodiment of computer 160 which includes main memory 162. Also shown in FIG. 1A is a database 172. Database 172 may be utilized to save or retrieve images or videos of users, or motion analysis data, or users displayed with motion analysis data in one form or another, para 0171 and FIG. 1A);
selecting (The motion capture data from motion capture element 111, any data associated with the piece of equipment 110, such as identifier 191 and any data associated with user 150, or any number of such users 150, such as second user 152 may be stored in locally in memory 162, or in a database local to the computer or in a remote database, for example database 172 for example that may be coupled with a server, para 0163 and FIG. 1A), based at least in part on the rank of the data one or more of the memory media types to write the data (The computer may sort and rank event videos based on a value of a selected metric, para 0245. One or more computers may store the motion data, the event data, the motion analysis data, or combinations thereof for future retrieval and analysis. Data may be stored locally, such as in memory 162, or remotely as in database 172, para 0233 and FIG. 1A).
Kaps discloses all of the claimed limitations from above, but does not explicitly teach “identifying and selecting a sensor of a plurality of sensors to capture data representing an image of an object based on a distance between the object and the sensor being within a threshold range” and “ranking the data received from the selected sensor by comparing a length of time needed to access the data for each data received from the selected sensor” and “wherein data having a higher rank is accessed and written faster than data having a lower rank”.
However, in an analogous art in the same field of endeavor, Ernst teaches identifying and selecting a sensor of a plurality of sensors to capture data (The particular selections of sensor types and sensor zones (e.g., short versus long or intermediate range) is made in the context of a desired feedback functionality and the feedback functionality determines which sensor or combination of sensors should be used, col 6 lines 17-21) representing an image of an object (Image processing sensor is well suited for identifying and classifying objects such as lane lines on a road, col 4 lines 54-56) based on a distance between the object and the sensor being within a threshold range (A system 100 can incorporate a wide range of different sensor technologies, i.e., sensor types, col 3 lines 65-67. FIG. 4 is a diagram illustrating an external sensor subsystem 200, col 11 lines 2-3. A forward long-range sensor can capture sensor data from a forward long-range sensor zone 210. A forward mid-range sensor can capture sensor data from a forward mid-range sensor zone 212. A forward short-range sensor can capture data from a forward short-range sensor zone 214. Near-object detection sensors can capture data in a front-near object zone 216 and a rear near object zone 220. Col 11 lines 7-31).
Given the teaching of Ernst, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kaps with “identifying and selecting a sensor of a plurality of sensors to capture data representing an image of an object based on a distance between the object and the sensor being within a threshold range”. The motivation would be that the invention facilitates collision avoidance, col 1 lines 5-6 of Ernst.
Kaps in combination with Ernst discloses all of the claimed limitations from above, but does not explicitly teach “ranking the data received from the selected sensor by comparing a length of time needed to access the data for each data received from the selected sensor” and “wherein data having a higher rank is accessed and written faster than data having a lower rank”.
However, in an analogous art in the same field of endeavor, Nigris teaches ranking the data received from the selected sensor by comparing a length of time needed to access the data for each data received from the selected sensor (Media contents (e.g., audio/video) can be compared and ranked according to a speed of access (e.g., bandwidth, latency of delivery, etc.), paras 0069, 0073).
Given the teaching of Nigris, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kaps and Ernst with “ranking the data received from the selected sensor by comparing a length of time needed to access the data for each data received from the selected sensor”. The motivation would be that media content may be selected based on cost, quality, availability, and speed of access of the particular media content, para 0017 of Nigris. 
Kaps in combination with Ernst and Nigris discloses all of the claimed limitations from above, but does not explicitly teach “wherein data having a higher rank is accessed and written faster than data having a lower rank”.
However, in an analogous art in the same field of endeavor, Horn teaches wherein data having a higher rank is accessed and written faster than data having a lower rank (Sensor data associated with higher data rate may be written to an OD (outer diameter) portion of a disk which typically allow data to be written more quickly, while sensor data associated with a lower data rate may be written to an ID (inner diameter) portion of the disk where data write time is typically longer, para 0066).
Given the teaching of Horn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kaps, Ernst, and Nigris with “wherein data having a higher rank is accessed and written faster than data having a lower rank”. The motivation would be that by using storage hints and metadata, it is possible to improve the efficiency and effectiveness of a garbage collection process, para 0090 of Horn.
As per dependent claim 2, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 1. Kaps teaches further comprising: comparing the received data from the at least one sensors to the reference data stored in the memory of the plurality of memory media types (The computer can access previously stored event data or motion analysis data for comparisons between a new event and one or more previous events, para 0262);
identifying a difference between the received data and the reference data (The computer may access previously stored event data or motion analysis data associated with at least one user to determine the number of other swings or any other motion event. This enables comparison of motion events, in number or quantitative value, e.g., the maximum rotational acceleration observed by the user in a particular game or historically, para 0045);
assigning the rank to the received data based at least in part on the identified difference (The computer may sort and rank event videos based on the value of a selected metric. The user capturing golf swing data may wish to see only those swing with swing speed above 100 mph, sorted with the highest swing speed, para 0092).
As per dependent claim 3, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 2. Kaps, Ernst, and Nigris may not explicitly disclose, but in an analogous art in the same field of endeavor, Horn teaches comprising: writing the received data in a first memory media type of the plurality of memory media types responsive to the comparison indicating the difference between the received data and reference data (All of the data from a particular sensing device may be stored in the same media region to provide quicker access among different portions of the data or because a particular media region may be better suited for storing a certain type of data, para 0046);
writing the received data in a second memory media type of the plurality of memory media types responsive to the comparison indicating that the received data and the reference data is the same (Data received from the same device or from related devices may be stored in the same media region to improve management of the data or to improve a speed in accessing the related data, para 0052), wherein the first memory media type is volatile (DSD 106 also includes memory 140, which can include, for example, a Dynamic Random Access Memory (DRAM), para 0029), and the second memory media type is non-volatile (The memory 140 can be an NVM that can be quickly accessed, para 0029).
The same motivation that was utilized for combining Kaps and Horn as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 4, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 1. Kaps, Ernst, and Nigris may not explicitly disclose, but in an analogous art in the same field of endeavor, Horn teaches comprising: determining, based on the information of a first portion of data and a subsequent portion of data received from the sensor, a rank of the first portion of data and the subsequent portion of data (The priority metadata shown in FIG. 2 can indicate a priority level assigned to the data received from a particular sensing device. In the example of FIG. 2, a priority of "1" can indicate a higher priority where such data may be retained longer or kept at a higher resolution for a longer period of time than data associated with a lower priority level of "0", para 0047);
selecting the memory media type to write the first portion of data and the subsequent portion of data from the sensor, wherein the memory media type selected depends on the determined rank of the information corresponding to the first portion of data and the subsequent portion of data (The controller 120 may use a media region with a relatively short read time for storing data from a sensing device associated with a higher priority so that the high priority data can ordinarily be read quicker, para 0067).
The same motivation that was utilized for combining Kaps and Horn as set forth in claim 1 is equally applicable to claim 4.
As per dependent claim 5, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 4. Kaps teaches comprising: determining information about the data, wherein the information is related to a function of the at least one of the plurality of sensors and the information is related to an image included in the data (The computer on the mobile device may request at least one image or video that contains the event from at least one camera proximal to the event directly by broadcasting a request for any videos taken in the area by any cameras, optionally that may include orientation information related to whether the camera was not only located proximally to the event, but also oriented or otherwise pointing at the event, para 0082);
determining the rank of the data based at least in part on the image and the function of the sensor (The computer may sort and rank synchronized event videos for display based on the value of a selected metric, in addition to the filtering based on selection criteria, para 0092).
As per dependent claim 6, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 5. Kaps teaches further comprising discarding the data based on the assigned rank and the operation of the plurality of memory systems (The computer may discard video that is outside of the time interval of an event, measured from the start time of an even to the stop time of an event, para 0239).
As per dependent claim 7, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 1. Kaps teaches comprising: determining, based on the threshold distance from a first sensor and a second sensor, the rank of the information corresponding to the first sensor and the second sensor (The computer may sort and rank event videos based on the value of a selected metric. The user capturing golf swing data may wish to see only those swing with swing speed above 100 mph, sorted with the highest swing speed, para 0092).
Kaps, Ernst, and Nigris may not explicitly disclose, but in an analogous art in the same field of endeavor, Horn teaches selecting the memory media type to write the data from the first sensor and the data from the second sensor, wherein the memory media type selected depends on the determined rank of the information corresponding to the first sensor and the second sensor (The controller 120 may use a media region with a relatively short read time for storing data from a sensing device associated with a higher priority so that the high priority data can ordinarily be read quicker, para 0067).
The same motivation that was utilized for combining Kaps and Horn as set forth in claim 1 is equally applicable to claim 7.
As per dependent claim 8, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 1. Kaps, Ernst, and Nigris may not explicitly disclose, but in an analogous art in the same field of endeavor, Horn teaches comprising: selecting a first memory media type to write a first portion of data received from the at least one of the plurality of sensors (If it is determined that the data rate is greater than a threshold rate or not continuous for more than a predetermined period of time, controller 120 in block 710 selects a media region so that the received data is stored in overlapping tracks on disk 150, para 0078 and FIG. 7);
selecting a second memory media type to write a subsequent portion of data received from the at least one of the plurality of sensors, wherein the first memory media type and the second memory media type are different and selected based on a determined rank of the first and the subsequent portions of the data (If it is determined in block 708 that the data rate is not greater than the threshold rate or that the data is not continuous for more than the predetermined period of time, controller 120 in block 712 selects a media region so that the received data is stored in non-overlapping tracks or a portion of NVSM 128, para 0079 and FIG. 7).
The same motivation that was utilized for combining Kaps and Horn as set forth in claim 1 is equally applicable to claim 8.
As per dependent claim 9, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 1. Kaps, Ernst, and Nigris may not explicitly disclose, but in an analogous art in the same field of endeavor, Horn teaches comprising: determining, by each controller, a first operation of the plurality of memory systems (Controller 120 generates metadata 16 for managing a data storage size of the received data. In this way, it is ordinarily possible to determine which data should be kept and which data can be deleted, compressed or transferred to another DSD when more space is needed in the NVM of DSD 106, para 0028);
receiving an initial portion of data from a sensor of the plurality of sensors during the first operation of the plurality of memory systems (Controller 120 generates metadata 16 for managing a data storage size of the received data. In this way, it is ordinarily possible to determine which data should be kept and which data can be deleted, compressed or transferred to another DSD when more space is needed in the NVM of DSD 106. Metadata 16 is associated with data received from sensing devices 101 to 104 or from sensor 122, para 0028);
assigning an initial rank corresponding to the initial portion of data (In the case of sensing device 101, a write access profile of "1" is indicated, with sensing devices 102 and 103 providing related data, a priority level of "1," and a read access profile of "0, para 0042 and FIG. 2), wherein the initial rank is assigned based on the first operation of the plurality of memory systems and information about the initial portion of data (In the case of sensing device 101, a write access profile of "1" is indicated, with sensing devices 102 and 103 providing related data, a priority level of "1," and a read access profile of "0, para 0042 and FIG. 2);
selecting a first memory media type to write the initial portion of data based on the assigned initial rank (Controller 120 may use a media region with a longer remaining usable life for storing higher priority data, para 0061).
The same motivation that was utilized for combining Kaps and Horn as set forth in claim 1 is equally applicable to claim 9.
As per dependent claim 10, Kaps in combination with Ernst, Nigris, and Horn discloses the method of claim 1. Kaps, Ernst, and Nigris may not explicitly disclose, but in an analogous art in the same field of endeavor, Horn teaches comprising: determining, by each controller, a subsequent operation of the plurality of memory systems (FIG. 2 depicts an example of storage hints 12 assigned to sensing devices 101 to 104 and sensor 122. As shown in FIG. 2, storage hints 12 include a write access profile, an indication of whether data received from one sensing device is related to data received from one or more other sensing devices, a priority level, and a read access profile);
updating the initial rank corresponding to an initial portion of data (In the case of sensing device 101, a write access profile of "1" is indicated, with sensing devices 102 and 103 providing related data, a priority level of "1," and a read access profile of "0, para 0042 and FIG. 2), wherein the updated rank is assigned based on the subsequent operation of the plurality of memory systems and information about the initial portion of data (In the case of sensing device 101, a write access profile of "1" is indicated, with sensing devices 102 and 103 providing related data, a priority level of "1," and a read access profile of "0, para 0042 and FIG. 2);
transferring the initial portion of data to a second memory media type based on the updated rank and the subsequent operation of the plurality of memory systems (Data indicated by a storage hint as being more likely to be frequently accessed can be, for example, stored in media regions with a higher use level so as to decrease a time to access frequently used data, para 0060).
The same motivation that was utilized for combining Kaps and Horn as set forth in claim 1 is equally applicable to claim 10.
As per independent claim 11, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 1A of Kaps. 
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.
As per dependent claim 15, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 1A of Kaps.
As per dependent claim 18, Kaps in combination with Ernst, Nigris, and Horn discloses the apparatus of claim 16. Kaps teaches wherein the plurality of sensors are communicatively coupled to a host (Each mobile device may be coupled with at least one motion capture sensor, para 0162 and FIG. 1). 
As per dependent claim 19, Kaps in combination with Ernst, Nigris, and Horn discloses the apparatus of claim 16. Kaps may not explicitly disclose, but Ernst teaches wherein the threshold distance of the data is based on a predetermined distance (A forward long-range sensor can capture sensor data from a forward long-range sensor zone 210. A forward mid-range sensor can capture sensor data from a forward mid-range sensor zone 212. A forward short-range sensor can capture data from a forward short-range sensor zone 214. Near-object detection sensors can capture data in a front-near object zone 216 and a rear near object zone 220. Col 11 lines 7-31).
The same motivation that was utilized for combining Kaps and Ernst as set forth in claim 16 is equally applicable to claim 19.
As per dependent claim 20, Kaps in combination with Ernst, Nigris, and Horn discloses the apparatus of claim 16. Kaps and Ernst may not explicitly disclose, but Nigris teaches wherein the plurality of memory media types comprise at least one of Dynamic Random-Access Memory (DRAM) (Memory 220 can be random access memory, para 0036), Storage Class Memory (Storage 290 may contain hard drive, rewritable optical disk, magnetic tape, para 0037), or NAND (Storage 290 may contain flash memory, para 0037), or any combination thereof (Storage 290 may contain one or more components or devices such as a hard drive, a flash memory, a rewritable optical disk, a rewritable magnetic tape, or some combination of the above, para 0037).
The same motivation that was utilized for combining Kaps and Nigris as set forth in claim 16 is equally applicable to claim 20.
Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaps in view of Ernst and in further view of Nigris and in further view of Horn and in further view of Vashishtha et al. US 2017/0169570 (“Vashishtha”).
As per dependent claim 12, Kaps in combination with Ernst, Nigris, and Horn discloses the system of claim 11. Kaps, Ernst, Nigris, and Horn may not explicitly disclose, but in an analogous art in the same field of endeavor, Vashishtha teaches wherein: the plurality of sensors includes a plurality of lens on a camera designated based on distance (The computing device 1002 may also be implemented as the camera class of device that includes devices having or connected to a sensor and lens for capturing visual images, para 0121 and FIG. 10).
Given the teaching of Vashishtha, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kaps, Ernst, Nigris, and Horn with “wherein: the plurality of sensors includes a plurality of lens on a camera designated based on distance”. The motivation would be that CTO may be used as a criteria to selectively apply and control different image editing operations, which can improve accuracy and efficiency of these operation and ultimately leads to increased user satisfaction, para 0103 of Vashishtha.
As per dependent claim 13, Kaps in combination with Ernst, Nigris, Horn, and Vashishtha discloses the system of claim 12. Kaps teaches wherein a sensor of the plurality of sensors is chosen based on the distance of the sensor to the object (GPS receivers with wireless radio may be placed or assigned within tee markers and the cups to give daily updates of distances and helps with reading putts and greens, para 0058 and FIG. 1).
As per dependent claim 17, Kaps in combination with Ernst, Nigris, and Horn discloses the apparatus of claim 16. Kaps, Ernst, Nigris, and Horn may not explicitly disclose, but in an analogous art in the same field of endeavor, Vashishtha teaches wherein the plurality of sensors include a plurality of lens (The computing device 1002 may also be implemented as the camera class of device that includes devices having or connected to a sensor and lens for capturing visual images, para 0121 and FIG. 10).
Given the teaching of Vashishtha, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kaps, Ernst, Nigris, and Horn with “wherein the plurality of sensors include a plurality of lens”. The motivation would be that CTO may be used as a criteria to selectively apply and control different image editing operations, which can improve accuracy and efficiency of these operation and ultimately leads to increased user satisfaction, para 0103 of Vashishtha.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132